Case 1:20-cv-14424-RMB-MJS Document 20 Filed 12/04/20 Page 1 of 1 PageID: 155




David H. Kupfer
+1 212 479 6530
dkupfer@cooley.com

VIA ECF AND EMAIL (CLW_ORDERS@NJD.USCOURTS.GOV)

December 4, 2020

The Honorable Joel Schneider
United States Magistrate Judge
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

Re: The Toronto-Dominion Bank v. Plaid Inc., Civil Action No. 1:20-cv-14424-RMB-JS

Dear Judge Schneider:

On behalf of all parties, enclosed please find a Stipulation and Proposed Order for the Court’s
consideration. The parties respectfully request that the deadline for Defendant to move against,
answer, or otherwise respond to the Complaint be extended to and including January 29, 2021.

If your Honor finds the enclosed Stipulation and [Proposed] Order acceptable, the parties
respectfully request that it be entered.


Respectfully submitted,

/s/David H. Kupfer
David H. Kupfer (NJ ID # 03382-2011)
cc:    All Counsel of Record (via ECF)




                             Cooley LLP 55 Hudson Yards, New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
